The defendant, William Angrove, has appealed from a judgment against him and in favor of the plaintiff, Murray Hospital, a corporation, entered in an action in debt.
The facts on which the trial court rendered its judgment were agreed upon and are as follows: The defendant is a hoisting engineer engaged in a hazardous employment for the Anaconda Copper Mining Company. The employer operates under "Compensation Plan No. 1" of the Workmen's Compensation Act (Rev. Codes 1921, sec. 2970 et seq.), and the defendant comes under its provisions. Under a permissive provision of the Act, the employer in 1922 entered into a contract with the plaintiff hospital for necessary treatment of employees engaged in hazardous employment, and designated those employees who come within the provisions of the contract, the defendant being among those so designated, and having elected to accept the benefits of the contract. Thereunder the contracting hospital is bound to provide each employee entitled to the benefits of the contract "all necessary medical, hospital and surgical attendance for sickness contracted during the time such man is employed by the party of the second part, save and except venereal diseases and sickness which has resulted from intoxication," and to also provide such services "for injuries received in, arising out of and in the course of such employment."
On the 24th of December, 1928, while proceeding from his home to his place of employment, in the usual and direct route and proceeding with due care, defendant was struck by an automobile and suffered an injury to his knee. The place of the accident was perhaps midway between his home and place of work, which were about three miles apart. The defendant worked as usual for several days, during which time he suffered from pain in his knee which finally became *Page 105 
so intense that he entered the hospital for treatment; he was given proper care until he was completely cured, and then discharged. Thereafter the hospital brought action and secured judgment for the sum of $25, as the reasonable value of the services rendered. The amount in dispute is trivial, but the principle involved is far-reaching in its effect and renders a careful consideration of the questions presented imperative.
It is conceded that the contract provides for treatment under two divergent sets of circumstances, to-wit: (1) For injuries received in, arising out of, and in the course of, the employment; (2) for sickness contracted during the time when the man is employed by the contracting employer, save and except for venereal diseases and sickness which has resulted from intoxication.
It is clear that the first obligation has to do only with those injuries resulting from an industrial accident; "an injury resulting from some fortuitous event, as distinguished from the contraction of disease" (sec. 2870, Rev. Codes 1921); while the second is in addition to, and apart from, any disability arising out of and in the course of the employment.
If the wording of the second obligation was not in itself sufficient to show the intention of the parties and of the law on the subject as hereinafter discussed, the exceptions made place the meaning beyond question; no such sickness as is excepted could be contracted as a result of, or in the course of, the employment, and, had it been the intention of the contracting parties that the obligation here considered should apply to "sickness" arising out of and in the course of the employment, the exceptions would not have been inserted.
Counsel for the defendant asserts that defendant was entitled to the services rendered without further compensation than that paid under the contract under either or both of the above provisions; while counsel for plaintiff contends, first, that the employees of the contracting employer are entitled to treatment for an "injury," pursuant to the obligation of the contract, only when such injury would entitle them to compensation under the Workmen's Compensation Act, and that defendant's *Page 106 
injury was not such an injury; second, that the second obligation extends only to attendance in case of "sickness," and that plaintiff's disability does not come within the definition of that term.
The contract was made pursuant to the permission granted in[1]  the Workmen's Compensation Act and in conformity therewith; consequently the Act itself becomes a part of the contract, and the contract must be construed in the light of the true intent and purpose of the Act. In order intelligently to determine the rights of the respective parties under the contract, we must first have a clear understanding of the fundamental principles, the intent of, and the object to be attained by, the Act.
It has been said that "until very recently it has been[2]  difficult for American lawyers to reconcile themselves to the fundamental changes which workmen's compensation laws accomplish in the principles underlying doctrines with which they have long been familiar. The doctrine that an employer shall be responsible for injuries to his workman, whether or not the master is at fault, until very recently, in most parts of the United States, met with almost instant opposition whenever it has been made," but that "since compensation Acts have been put into practical operation in many states the great saving which they have effected, in many ways, has produced a revolution of feeling in regard to them." (Bradbury's Workmen's Compensation Law, 3d ed., 1.)
Such a law must necessarily grow through operation and experience; as the vision expands, so does the law. In line with the modern trend of economic and humane thought, this state enacted its first Workmen's Compensation Act in 1915 (Chap. 96, Laws of 1915); many changes have since been made, and many will doubtless be made in the future. It is not perfect by any means.
The original idea embodied in such laws was merely compensation for injury through industrial accident; hospitalization by reason of such injury is but a part of that idea, but hospitalization for disability in no way arising out of and in *Page 107 
the course of the employment is a step forward in the development of the law.
In 1919 this court declared the theory of our Act to be "that loss occasioned by injury to the employee shall not be borne by the employee alone — as it was under the common-law system — but directly by the industry and indirectly by the public, just as is the deterioration of the buildings, machinery and other appliances necessary to enable the employer to carry on the particular industry," and observed that "the object sought commends itself not only as wise from an economic point of view, but also as eminently just and humane." (Shea v. North-ButteMin. Co., 55 Mont. 522, 179 P. 499, 501. See, also, Dosen v.East Butte Copper Min. Co., 78 Mont. 579, 254 P. 880, 886.)
In Bradbury's work, above (page 1), it is said: "Testimony from foreign countries and a rapidly increasing fund of evidence from many of the states of the Union, prove that it is not taking the employer's property without due process of law to compel him to pay compensation to an injured workman, when the injury is due to a risk which is necessarily incident to the business. An assertion to the contrary is an economic fallacy. The amount paid in compensation to injured workmen will be added to the cost of the article produced and in the readjustment, which is inevitable, the expense will be borne by the community generally. All experience proves this beyond question." This is in keeping with the theory of the Compensation Law. Capital, labor, machinery and plant form component parts of the "industry," the breaking down of any one of which cripples the industry, and its rehabilitation should be at the expense of the industry "directly," but borne "indirectly by the public."
Prior to the enactment of Workmen's Compensation Laws, "while fire, deterioration of plant and financial loss were insured against, and the insurance, whatever form it took, was charged to the cost of production, no account was taken of the deterioration of the human machine." (State ex rel. Duluth Brewing  MaltingCo. v. District Court, 129 Minn. 176, *Page 108 151 N.W. 912, 15 N.C.C.A. 275.) Awakening to the injustice and economic waste of such a situation, during the past thirty years Compensation Acts have been passed by the federal government and by forty-two of our states. (Harper on Workmen's Compensation, 2d ed., 16.)
Under our Act three plans of compensation are provided: Plan No. 1, under which the employer here operated, permits the employer, on proof of solvency and financial ability to do so, to make the required payments directly to the injured workman; plan No. 2 requires the employer to insure his employees, and plan No. 3 requires the employer to pay into the accident fund a sum equal to a percentage of the annual pay-roll, out of which fund the Accident Board makes the payments. (Secs. 2970, 2978, 2990, Rev. Codes 1921.) These payments are only made in case of injury arising out of and in the course of the employment, and are comparable to the restoration of loss to capital through some fortuitous circumstance, from the industry. In addition to compensation, our Act requires the employer operating under plan No. 1, the insurer when plan No. 2 controls, or the Industrial Accident Board where the industry comes under plan No. 3, to furnish to an injured employee, free of cost to him, all necessary and reasonable medical, hospital and surgical services for a period not to exceed six months and of a value up to $500, with additional and like services if found by the board to be necessary. (Sec. 2917, Id., as amended by sec. 14, Chap. 121, Laws of 1925.) This provision is for the restoration of the injured employee, and is comparable to repairs of machinery or restoration of the plant after injury by fire; it applies, however, only in case the injury received is such as would entitle the injured person to compensation, as it refers back to "the injury" theretofore discussed in the Act and for which provision is made for compensation. It is a part of the compensation for the injury. (Central L.  C. Works v.Industrial Com., 290 Ill. 436, 125 N.E. 369; Harper on Workmen's Compensation, 2d ed., 294.) *Page 109 
While there are certain exceptions to the general rule, based upon peculiar facts and circumstances, no court has held that a workman going to or from his place of employment in the ordinary manner is entitled to either compensation or hospitalization if injured en route by an instrumentality not under the control of his employer, either under the ordinary provisions for compensation or treatment after suffering injury from an industrial accident, and no such holding would be justified under our Act, as the injury could not arise out of or in the course of the employment, for the employment ceases ordinarily when the period of service is at an end and the workman leaves the plant for the night, and does not again begin until he reaches the plant on the next working shift or day.
The decisions departing from this rule hardly declare exceptions, but rather find in the evidence sufficient facts on which to declare that, although away from the plant, by reason of the particular facts and circumstances the employee was still on his employer's business, and, although in a place traveled by the general public, he was thereby subjected to a greater risk than were members of the general public. Typical of this class of cases are Cudahy Packing Co. v. Parramore, 263 U.S. 418, 30 A.L.R. 532, 68 L. Ed. 366, 44 Sup. Ct. Rep. 153; Bountiful BrickCo. v. Giles, 276 U.S. 154, 66 A.L.R. 1402, 72 L. Ed. 507,48 Sup. Ct. Rep. 221; Herberson v. Great Falls Wood  Coal Co.,83 Mont. 527, 273 P. 294; Landeen v. Toole County RefiningCo., 85 Mont. 41, 277 P. 615; Nicholson v. Roundup CoalMin. Co., 79 Mont. 358, 257 P. 270. Many cases discussing the question of injuries received while going to and from work are correlated and the distinctions noted in Harper's Workmen's Compensation, at pages 69 to 89.
Here the defendant was merely traveling a city street where he[3]  was subjected only to the hazards common to all pedestrians, and, although he was on his way to work, under all of the authorities his injury did not arise out of and in the course of his employment, and by reason thereof he was neither entitled to compensation nor to hospitalization under the general provisions last quoted. *Page 110 
However, by section 2907, Revised Codes of 1921 (now amended[4]  by sec. 1, Chap. 177, Laws of 1929), the employers and employees are permitted to waive the provisions of section 2917 above, and to enter into a "mutual contract or agreement" with a hospital; this the parties here have done. This section provides that the contract must provide for treatment in the two classes of cases above mentioned; the contract under consideration follows the wording of the statute, in this regard, substantially. The statute further provides for the withholding from the monthly wages of all employees entitled to benefits, and payment over to the hospital, of $1 for each employee, and that "no profit, directly or indirectly, shall be made by any employer as a result of such hospital contract."
Counsel for defendant contends that, because the service under section 2917 is free, and, under the contract, the payment is made from the wages of the workmen, the last-quoted provision is violated, as the employer under plan No. 1 is relieved of substantial payments he would otherwise be required to make. This contention is without merit here, as the two statutes are to be construed together, and the Act in its entirety permits to be done just what was done; the provision can mean no more than that the employer shall retain, or be paid back, no part of the money paid to a contracting hospital, or, if the employer maintains a hospital, it shall be no more than self-supporting.
The provision in section 2907, and in the instant contract for hospitalization, for injuries "arising out of and in the course of the employment," is but a substitution for that required under section 2917; each expresses the thought of the repair of an integral part of the industry, but requires such attempted restoration to capacity only in the event the breakdown was caused within the industry. This is as far as most, if not all, of such Acts, other than our own, go; in none of the works on the subject is there any discussion of such a provision as we here have under consideration, providing, as it does, for hospitalization in case of sickness "as well as" for the injuries last mentioned. (See synopsis of all such Acts, *Page 111 
"Workmen's Compensation Statute Law," by Hill  Wilkin.) Consequently, our attention has been called to no case, and we have found none, construing such an Act as ours.
It would seem that the framers of our Act had a broader vision[5]  than that which had inspired previous Acts; a vision which embraced the idea of restoration of capacity of that unit of industry made up of labor, regardless of the cause of its breakdown, except in case the incapacity resulted from a man's own vice, just as the industry would restore to capacity a unit of the machinery used in the industry, regardless of the cause of its breakdown. This broadened scope of the attention to be provided for employees would seem to be as economically sound, and as just and humane, as the initial provisions requiring the industry to compensate and care for workmen injured in the course of employment.
In enacting this advanced legislation, however, our lawmakers employed only the term "sickness," and it is now contended that, while the hospital would be required to care for a designated employee who has contracted typhoid fever from drinking polluted water, pneumonia from exposure, tuberculosis or any of the contagious diseases, blindness or even insanity, all of which unquestionably come under the designation of "sickness," it is not compelled to treat an employee who has been "injured" in any manner other than in an industrial accident.
In support of its contention that "sickness" does not include an injury, the plaintiff has cited the New Standard Dictionary's definition of the term, "affected with disease of any sort; not in good health; ill," and Kelly v. Ancient Order ofHibernians, 9 Daly (N.Y.), 289, wherein it is stated that "the words `sickness' and `illness' apply solely to diseased condition of the organs of the human system," in holding that, under the constitution of the defendant order providing for definite sick benefits, a "permanent bodily injury," which does not affect the general health of the injured party, does not constitute "sickness," within the meaning of the defendant's constitution. On the authority of the Kelly Case it was later held in *Page 112 
New York that a temporary disability caused by the bite of a dog, but which did not affect the general health, did not come within the provision for sick benefits in a "beneficial association" (Villone v. Guardla Perticara, (Sup.) 114 N.Y. Supp. 801); and in another fraternal benefit association case, the distinction between an accident insurance policy and a sick benefit provision is discussed, and it is held that the breaking of a leg would entitle a man to collect under the first but not under the second, otherwise he might collect from both insurers. The court declared: "The accident contract is intended to apply to all cases of disability which are the natural and ordinary results of external physical injury due to accident; the sick benefit to all cases of disability which are the natural and ordinary results of disease arising from a pathological condition." (Beaudoin v. La Societe St. Jean Baptiste,116 Me. 428, L.R.A. 1918B, 641, 102 A. 234, 235.)
These decisions are technically correct. Under the scientific, technical definitions of "sickness," the disability must arise from a pathological condition and affect the organs of the human system. But in cases concerned with old-line insurance it is said that such a term "must be considered, * * * not in the light of scientific technical definitions, but in the light of the insured's understanding in connection with which the terms are employed," or construed according to common understanding and the policies, liberally construed in favor of the insured. In this class of cases "sickness" is defined merely as "a condition interfering with the usual avocations." (Northwestern MutualLife Ins. Co. v. Wiggins, (C.C.A.) 15 F.2d 646, 648;Manhattan Life Ins. Co. v. Francisco, 84 U.S. (17 Wall.) 672,21 L. Ed. 698; Milan v. Norwich Union Indemnity Co., 107 W. Va. 574,  149 S.E. 668.)
The dictionary on which plaintiff relies gives "ailment" as a synonym of sickness, and "affection" as a synonym of ailment, and the applicable definition of "affection" as "a bodily state; esp. Med., abnormal bodily state; morbid symptom; malady." When a man's body is bruised, wrenched or broken by outside violence, it is surely in an abnormal state. *Page 113 
However, whether or not this medical definition of the term is broad enough to cover "injury" is immaterial, as the term used must be considered in its common acceptation and understanding, in the light of the object and purposes of the Act under which the contract was made, and the intention of the parties in interest and in a liberal construction of the Act and the contract. Mr. Chief Justice Callaway, speaking for this court, has said: "It has been the constant endeavor of this court, not only in obedience to the statute (sec. 2964, Rev. Codes 1921), but also in view of the rationale of the legislation, to interpret the provisions of the Act liberally with a view to accomplish the result intended" (Dosen v. East Butte CopperMin. Co., supra); this we must do in the instant case, as the requirement of treatment is not a mere matter of agreement between the contracting parties, but is imposed by the Act, under which the intention of the lawmakers became a part of the contract, and which controls both as to the obligation of the employer and the rights of the employees. (Hull v. UnitedStates Fidelity  G. Co., 102 Neb. 246, 166 N.W. 628.)
It seems clear from the wording of section 2907, above, considered in the light of the purposes of the Act, that, having in so far as possible provided for the shifting of all loss and expense which might be incurred in those cases for which provision was theretofore made in like Acts, from the employee to the industry, when our lawmakers determined to go a step further and cast the burden of restoration of a unit of the industry, incapacitated otherwise than by the industry, upon the industry, they intended the effect of the further provision to be the same as that of the provision already covered.
Under the common law, the employer was only liable for injuries caused by his negligence. The Compensation Acts originally gave compensation, including treatment for restoration, whenever an injury was caused by the industry, without consideration of fault, and these provisions require compensation in case of any manner of "sickness" as a result of an industrial accident, even to the extent of including the contraction of pneumonia by exposure away from the plant, but *Page 114 
while being taken home after suffering an injury. (See Harper on Workmen's Compensation, p. 330.)
Why, then, when the legislature has gone one step further and attempted to protect the employee also against loss through disability not caused by the industry, should that protection be confined to disability from pathological condition? Why grant treatment when the body is assaulted by a germ and deny it when assaulted by an automobile?
A case in point, under a kindred statute, is Doody v.Davie, 77 Cal. App. 310, 246 P. 339. Under the charter of Oakland a fireman becoming "incapacitated for duty by reason of sickness shall be entitled to sixty days' sick leave without loss of pay"; further provision is made in case of continued "sickness." While at his home a fireman stepped on a nail and suffered an "injury" to his foot. There, as here, there was no showing made that the injured man suffered from any "sickness" by reason of his injury, other than the natural effects of the injury itself. There, as here, it was contended that the provision did not cover "incapacity * * * arising solely from injuries not received in the performance of any duty," and that, as the charter further provided for medical, surgical and hospital treatment for "injuries" received in the course of duty, it was evident that there was an intention evidenced to draw a distinction between sickness and injury. The court held that the term "sickness" "certainly does" include injury "in its popular significance and in the definition found in such a standard work as Bouvier's Law Dictionary, where it is said: `Sickness. By sickness is understood any affection of the body which deprives it temporarily of the power to fulfill its usual functions. It has been held to include insanity. (L.R. 8 Q.B. 295.) Sickness is either such as affects the body generally, or only some part of it.'" The court declared that the differentiation which would make an award in case the injured man developed a fever or nausea, and deny it in case his constitution was strong enough to withstand the shock and pain without bodily reactions, is incapable of practical application, and that *Page 115 
the plaintiff was entitled to the benefits of the Act under consideration.
We conclude that the legislature used the term "sickness" in its "popular significance," and intended that each employee specified should receive hospitalization for "any affection of the body which deprives it temporarily of its power to fulfill its usual functions," save and except those which develop because of his own vice.
The judgment is reversed and the cause remanded to the district court of Silver Bow county, with direction to dismiss the action.
MR. CHIEF JUSTICE CALLAWAY and ASSOCIATE JUSTICES GALEN, FORD and ANGSTMAN concur.